DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the application filed on 12/14/2019.
Claims 1-13 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure Statement(s) filed 12/04/2019, 02/24/2019, 07/17/2020, and 11/06/2020 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 9, and 10 recites “wherein for each user, a database that indicates a relation among a user ID of the user of the IC card, a card ID of the IC card, and a terminal ID of the mobile terminal, is the information from the server”.  It’s not clear what information “is the information from the server” is referring to.  For the purposes of this examination, the Examiner will interpret this to be, “is the information from the server” to be “wherein the user ID of the user of the IC card, a card ID of the IC card, and a terminal ID of the mobile terminal is the information received from the server”
Claim 6 recites the limitation "the user ID" in 2nd line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the antenna" in 10th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the IC card" in 5th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the mobile terminal" in 5th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of being dependent on claims 2 and 12, respectively.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is directed towards An IC Card, claim 11 however is directed towards a database and displaying .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Norihiko, et al. (JP 2004272561A), “Norihiko”.
As per claim 1, Norihiko discloses:
A non-transitory computer readable medium storing a settlement program causing a computer to execute the settlement program, wherein:  [0031], [0043-0046]
the medium is installed in a mobile terminal that removably holds and electrically connects an IC card comprising an antenna and a card controller that performs electronic money settlement,  see fig. 3, [0016-0017], [0031], [0043-0046] Like an electronic money card, an IC chip has an antenna for performing wireless communication with an electronic money terminal. A mobile phone is set in the electronic money terminal, and value is charged to the mobile phone. For example, payment processing can be performed using the stored value… In the present embodiment, a description is given assuming that a mobile phone has a built-in IC chip (information processing device). However, this is configured to be detachable from the mobile phone, and is used by attaching to the mobile phone. It is also possible to configure. Alternatively, a functional unit corresponding to a CPU (information processing unit) of an IC chip may be configured in a mobile phone, and a functional unit corresponding to a memory (storage unit) of the IC chip may be configured to be detachable… The central processing unit 28a can read programs and data from the storage unit 29a and the application unit 26. In addition, programs and data can be wirelessly received and read from a terminal for a non-contact IC card via a terminal antenna… The value processing unit 28 communicates with the electronic money terminal 8 and the application unit 26 (amount information receiving function), and performs a value process (money information processing function) stored in the log data storage unit 29.
the mobile terminal is capable of communicating with a server via a network, [0136] For example, the mobile terminal device incorporating the electronic money function unit 12 is not limited to the mobile phone 7, and can access the electronic money server 2 via a network such as a PDA (Personal Digital Assistant) or a pager. It can be applied to portable electronic devices.
the settlement is executed at least in a case where the antenna is located in a communication region of a reader/writer, and  [0007], [0029] When charging the value, an electronic money card is set in the reader / writer, and the terminal device is connected to a Web site for charging. Then, communication is performed between the server device and the electronic money card, and the server device can perform a value writing process on the electronic money card. The price corresponding to the written value is debited from the user's bank account or processed by a credit card…Although not shown, the IC function unit 12a includes an antenna having the same function as an antenna by which a non-contact type IC card communicates with the electronic money terminal 8 (hereinafter referred to as a terminal antenna). It is possible to access a terminal for a non-contact type IC card
the settlement program executes: [0045], [0050] the application unit 26… Various other commands for operating the value processing unit 28 are also prepared, such as a command for reading an IC chip ID of an IC chip constituting the electronic money function unit 12, a command for reading an electronic money ID, and a command for reading an electronic money ID.
a reading step of reading information from the IC card; and [0045], [0050] Various other commands for operating the value processing unit 28 are also prepared, such as a command for reading an IC chip ID of an IC chip constituting the electronic money function unit 12, a command for reading an electronic money ID, and a command for reading an electronic money ID. There is a command for transmitting key information for authentication to the money terminal 8…The value processing unit 28 receives an input of a command and executes information processing specified by the command. There are various types of commands, such as a write command for adding a value, a subtraction command for subtracting a value, and a balance inquiry command for inquiring the balance of a value. These commands can be input from the electronic money terminal 8, the application unit 26, and the electronic money server 2.
a first determination processing step of determining whether to make the IC card in a state of which the mobile terminal holds and electrically connects be in a state where the settlement is enabled, based on information obtained in the reading step and information from the server.   [0085-0087], [0101], [0118], [0127-0132] At the start of communication with the mobile phone 7, the electronic money terminal 8 reads key information from the electronic money function unit 12 (transmits a command to read the key information to the value processing unit 28, and transmits the command to read the key information to the value processing unit 28). The electronic money function unit 12 confirms that the electronic money function unit 12 is properly configured by comparing the key information with its own key information. After confirming that the electronic money function unit 12 is valid, the electronic money terminal 8 inputs a write command or a subtraction command to the value processing unit 28, and causes the value processing unit 28 to perform value processing… In the electronic money server 2, the built-in registration unit 57 receives the IC chip ID from the mobile phone 7, stores the IC chip ID in the user information database 54, issues an electronic money ID, and stores it in the user information database 54.
Next, the embedded registration unit 57 transmits the numbered electronic money ID and secret information such as key information to the mobile phone 7.

As per claim 5, Norihiko discloses:
The non-transitory computer readable medium according to claim 1, wherein in the first determination processing step, if it was not determined to make the settlement enabled state, the settlement program executes a second determination processing step of determining whether to make the IC card electrically connected to the mobile terminal be in the state where the settlement is enable, based on input of information via the mobile terminal.  [0085-0087], [0127-0132] When the IC chip ID is not registered, it is possible to register from a terminal other than the mobile phone 7… The status 66 sets the status of “not installed” and “installed” for each user. The installation registration unit 57 sets the status to “not installed” from the time of receiving the user registration until the installation process is completed, and updates the status to “installed” when the installation process is completed.
As per claim 6, Norihiko discloses:
The non-transitory computer readable medium according to claim 5, wherein in a case where at least one of the user ID and a string corresponding to the user ID is input as the information input via the mobile terminal, it is determined to make the settlement enabled state in the second determination processing step.  [0079], [0085-0087], [0127-0132] The registration screen is provided with columns for inputting registration information such as a user name, a password, and an issuer. The user can input information in these fields and transmit the information to the electronic money server 2… The built-in registration unit 57 stores these pieces of information in the user information database 54, and shifts to the built-in processing of the value processing function. It should be noted that the value processing function may be configured so that the usage agreement is presented to the user before the incorporation process, and the incorporation process is performed when the user approves the use condition. If the integration is not performed at this time, it can be performed again later.

As per claim 8, claim 8 recites substantially similar limitations to those found in claim 1, respectively.  Therefor claim 8 is rejected under the same art and rationale as claim 1.  Further, Norihiko discloses a method [0053].

As per claim 10, Norihiko discloses:
An IC card comprising an antenna and a card controller that performs electronic money settlement, ,  see fig. 3, [0016-0017], [0031], [0043-0046] Like an electronic money card, an IC chip has an antenna for performing wireless communication with an electronic money terminal. A mobile phone is set in the electronic money terminal, and value is charged to the mobile phone. For example, payment processing can be performed using the stored value… In the present embodiment, a description is given assuming that a mobile phone has a built-in IC chip (information processing device). However, this is configured to be detachable from the mobile phone, and is used by attaching to the mobile phone. It is also possible to configure. Alternatively, a functional unit corresponding to a CPU (information processing unit) of an IC chip may be configured in a mobile phone, and a functional unit corresponding to a memory (storage unit) of the IC chip may be configured to be detachable… The central processing unit 28a can read programs and data from the storage unit 29a and the application unit 26. In addition, programs and data can be wirelessly received and read from a terminal for a non-contact IC card via a terminal antenna… The value processing unit 28 communicates with the electronic money terminal 8 and the application unit 26 (amount information receiving function), and performs a value process (money information processing function) stored in the log data storage unit 29.
wherein the IC card is removably held by and electrically connected to a mobile terminal, the settlement is executed at least in a case where the antenna is located in a communication region of a reader/writer, and see fig. 3, [0007], [0016-0017], [0029-0031], [0043-0046] Like an electronic money card, an IC chip has an antenna for performing wireless communication with an electronic money terminal. A mobile phone is set in the electronic money terminal, and value is charged to the mobile phone. For example, payment processing can be performed using the stored value… In the present embodiment, a description is given assuming that a mobile phone has a built-in IC chip (information processing device). However, this is configured to be detachable from the mobile phone, and is used by attaching to the mobile phone. It is also possible to configure. Alternatively, a functional unit corresponding to a CPU (information processing unit) of an IC chip may be configured in a mobile phone, and a functional unit corresponding to a memory (storage unit) of the IC chip may be configured to be detachable…When charging the value, an electronic money card is set in the reader / writer, and the terminal device is connected to a Web site for charging. Then, communication is performed between the server device and the electronic money card, and the server device can perform a value writing process on the electronic money card. The price corresponding to the written value is debited from the user's bank account or processed by a credit card…Although not shown, the IC function unit 12a includes an antenna having the same function as an antenna by which a non-contact type IC card communicates with the electronic money terminal 8 (hereinafter referred to as a terminal antenna). It is possible to access a terminal for a non-contact type IC card
a first determination processing step is executed to determine whether to make the IC card in a state of which the mobile terminal holds and electrically connects be in a state where the settlement is enabled, based on information read from the IC card by the mobile terminal and information from a server that communicates with the mobile terminal via a network, and after the first determination processing step, the settlement enabled state is made.  [0045], [0050], [0101], [0118] Various other commands for operating the value processing unit 28 are also prepared, such as a command for reading an IC chip ID of an IC chip constituting the electronic money function unit 12, a command for reading an electronic money ID, and a command for reading an electronic money ID. There is a command for transmitting key information for authentication to the money terminal 8…The value processing unit 28 receives an input of a command and executes information processing specified by the command. There are various types of commands, such as a write command for adding a value, a subtraction command for subtracting a value, and a balance inquiry command for inquiring the balance of a value. These commands can be input from the electronic money terminal 8, the application unit 26, and the electronic money server 2…. At the start of communication with the mobile phone 7, the electronic money terminal 8 reads key information from the electronic money function unit 12 (transmits a command to read the key information to the value processing unit 28, and transmits the command to read the key information to the value processing unit 28). The electronic money function unit 12 confirms that the electronic money function unit 12 is properly configured by comparing the key information with its own key information. After confirming that the electronic money function unit 12 is valid, the electronic money terminal 8 inputs a write command or a subtraction command to the value processing unit 28, and causes the value processing unit 28 to perform value processing… In the electronic money server 2, the built-in registration unit 57 receives the IC chip ID from the mobile phone 7, stores the IC chip ID in the user information database 54, issues an electronic money ID, and stores it in the user information database 54.  Next, the embedded registration unit 57 transmits the numbered electronic money ID and secret information such as key information to the mobile phone 7.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Suzukake, (US Patent Application Publication), “20150206105”.
As per claim 12, Suzukake discloses:
A settlement system comprising: [0058]
a first IC card for use in electronic money settlement; [0261] When receiving the reduction completion notification from the general-purpose IC chip 25 via the portable terminal 5, the electronic money server 2 increases, by the transfer amount, the server-side value balance of an account identified by the server-side electronic money number received in step 10 (FIG. 10) (step 150). Thereafter, the electronic money server 2 notifies the portable terminal 5 of the completion of value transfer processing. The portable terminal 5 performs display informing that the transfer of value is completed.
a first mobile terminal in which the first IC card is removably held by and electrically connected to; [0102], [0108] As described above, since the subscriber information IC chip 21 stores the application program product for electronic money in addition to the subscriber information, when, for example, the user buys a new model to replace the portable terminal 5 with it, the user can continuously use the service by value in addition to the telephone number by the same server-side electronic money number by attaching the subscriber information IC chip 21 to the new portable terminal 5… As described above, since the subscriber information IC chip 21 stores the application program product for electronic money in addition to the subscriber information, when, for example, the user buys a new model to replace the portable terminal 5 with it, the user can continuously use the service by value in addition to the telephone number by the same server-side electronic money number by attaching the subscriber information IC chip 21 to the new portable terminal 5.
a second mobile terminal that is another mobile terminal other than the first mobile terminal, the first IC card being electrically connected in a removable manner to the second mobile terminal; and [0108] As described above, since the subscriber information IC chip 21 stores the application program product for electronic money in addition to the subscriber information, when, for example, the user buys a new model to replace the portable terminal 5 with it, the user can continuously use the service by value in addition to the telephone number by the same server-side electronic money number by attaching the subscriber information IC chip 21 to the new portable terminal 5.
a server that communicates with the first mobile terminal and the second mobile terminal via a network, [0093], [0100], [0108] ] As described above, since the subscriber information IC chip 21 stores the application program product for electronic money in addition to the subscriber information, when, for example, the user buys a new model to replace the portable terminal 5 with it, the user can continuously use the service by value in addition to the telephone number by the same server-side electronic money number by attaching the subscriber information IC chip 21 to the new portable terminal 5… The communication controlling section 16 includes an antenna for performing radio communication with a base station antenna of a mobile telephone network and connects the portable terminal 5 to the Internet 3 or a telephone line. The portable terminal 5 can perform communication with the virtual store server 51 and the electronic money server 2 through the communication controlling section 16 via the Internet 3.
wherein the settlement is executed at least in a case where the antenna is located in a communication region of a reader/writer, [0101], [0123] The short-distance communication controlling section 17 includes an antenna for performing short-distance radio communication with reader/writers of the payment terminal 6 and the asynchronous payment terminal 7 and controls short-distance radio communication between the subscriber information IC chip 21 and the general-purpose IC chip 25 of the portable terminal 5 and the payment terminal 6 and the asynchronous payment terminal 7. In addition to performing communication with the payment terminal 6 and the asynchronous payment terminal 7 via the short-distance communication controlling section 17, the subscriber information IC chip 21 and the general-purpose IC chip 25 of the portable terminal 5 can perform communication with the electronic money server 2 via the payment terminal 6 and the communication line 8… In this embodiment, the CPU 31 performs payment processing by value by updating the server-side value balance and the terminal-side value balance in real time while performing communication with the payment terminal 6, the portable terminal 5, and the virtual store server 51 and updates the server-side value balance and the terminal-side value balance with the transfer of value which is performed between the server-side value balance and the terminal-side value balance.
when the first IC card is held by and electrically connected to the first mobile terminal, it is determined whether to make the first IC card electrically connected to the first mobile terminal be in a state where the settlement is enabled, based on information read from the first IC card and information from the server, and [0108-0112], [0244-0247] As described above, since the subscriber information IC chip 21 stores the application program product for electronic money in addition to the subscriber information, when, for example, the user buys a new model to replace the portable terminal 5 with it, the user can continuously use the service by value in addition to the telephone number by the same server-side electronic money number by attaching the subscriber information IC chip 21 to the new portable terminal 5… In addition to this, in the storing section 23, authentication data used by the electronic money server 2 to authenticate the subscriber information IC chip 21 can also be stored… In the storing section 27, a terminal-side electronic money number, the terminal-side value balance, a value operation application program product used by the information processing section 26 to operate the terminal-side value balance, the authentication data used by the electronic money server 2 to authenticate the general-purpose IC chip 25, and so forth are stored… When receiving the terminal-side electronic money number from the general-purpose IC chip 25 via the portable terminal 5, the electronic money server 2 requests authentication data from the general-purpose IC chip 25 via the portable terminal 5 (step 115)… When receiving the authentication data from the general-purpose IC chip 25 via the portable terminal 5, the electronic money server 2 authenticates the general-purpose IC chip 25 by using the authentication data… When authentication is successfully performed, the electronic money server 2 requests the terminal-side value balance from the general-purpose IC chip 25 via the portable terminal 5 (step 125).
when the first IC card is removed from the first mobile terminal, and held by and electrically connected to the second mobile terminal, it is determined whether to make the first IC card electrically connected to the second mobile terminal be in a state where the settlement is enabled, based on information read from the first IC card and information from the server.   [0108-0112], [0127—0128], [0244-0247] As described above, since the subscriber information IC chip 21 stores the application program product for electronic money in addition to the subscriber information, when, for example, the user buys a new model to replace the portable terminal 5 with it, the user can continuously use the service by value in addition to the telephone number by the same server-side electronic money number by attaching the subscriber information IC chip 21 to the new portable terminal 5… In addition to this, in the storing section 23, authentication data used by the electronic money server 2 to authenticate the subscriber information IC chip 21 can also be stored… In the storing section 27, a terminal-side electronic money number, the terminal-side value balance, a value operation application program product used by the information processing section 26 to operate the terminal-side value balance, the authentication data used by the electronic money server 2 to authenticate the general-purpose IC chip 25, and so forth are stored… When receiving the terminal-side electronic money number from the general-purpose IC chip 25 via the portable terminal 5, the electronic money server 2 requests authentication data from the general-purpose IC chip 25 via the portable terminal 5 (step 115)… When receiving the authentication data from the general-purpose IC chip 25 via the portable terminal 5, the electronic money server 2 authenticates the general-purpose IC chip 25 by using the authentication data… When authentication is successfully performed, the electronic money server 2 requests the terminal-side value balance from the general-purpose IC chip 25 via the portable terminal 5 (step 125)… Incidentally, in this embodiment, it is assumed that the electronic money server 2 includes these databases, but this is one example, and these databases may be placed in separate servers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-3, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Norihiko in view of Fujita, et al. (US Patent Application Publication 20070080209), “Fujita”.
As per claim 2, Norihiko does not expressly disclose the following, Fujita, however discloses:
wherein for each user, a database that indicates a relation among a user ID of the user of the IC card, a card ID of the IC card, and a terminal ID of the mobile terminal, is the information from the server, and [0029], [0137-0138], [0151] wherein the point member number is akin to the user ID, the phone and card each have their own number, Hereinbelow, as the necessity arises, the electronic money member number memorized in the IC card 9 and the electronic money member number memorized in the mobile phone 7 are referred to as the electronic money member number (card) and the electronic money member number (mobile), respectively, to distinguish them from each other… In the case where a user uses an IC card 9, there is a point management number corresponding to the electronic money member number (card), and therefore, the user information database 27 manages them by linking them together… This links the electronic money member number (mobile) and the electronic money member number (card) with respect to the point member number, as shown in FIG. 5… Also, in the information processing device of the present invention, the associating means may be capable of associating a single piece of point ID information with a plurality of pieces of electronic money function ID information, and a mobile terminal to which electronic money obtained by redeeming a point managed with the single piece of point ID information is added may be selectable from mobile terminals identified with the plurality of pieces of electronic money function ID information associated with the single piece of point ID information.
in a case where a combination of the card ID of the IC card and the terminal ID of the mobile terminal, and a combination of the card ID of another IC card other than the IC card and the terminal ID of another mobile terminal other than the mobile terminal are set in the database to correspond to the user ID, the settlement program executes a balance display step to make the mobile terminal to display balance information on the electronic money in the IC card and balance information on the electronic money in said another IC card. [0029], [0095-0096], [0137-0138], [0151-154], [0166] The user is able to access the point site through the user terminal device, and enter a user ID and a password which are set for him/herself to log in to the site…In addition, at the point site, it is possible to refer to the current balance of points or make a redeeming application for redeeming points being currently accumulated for VALUE… With the user information database 27, it is possible to specify the details of information processing performed for each electronic money member number, e.g., changes in the balance of VALUE, the current balance, whether any point has been issued or not, transaction dates and ID information of accessed electronic money terminals 8 in the IC card 9 and the mobile phone 7, which are identified by each electronic money member number…The services for the point members include providing point-related information such as accepting an inquiry about the current point balance and an application for redeeming of points for VALUE, and in addition, information related to points and VALUE (e.g., the redeeming rate from point to VALUE).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Norihiko with the ability to allow the user to retrieve balance information for other IC cards linked to the user on their mobile device as taught by Fujita, doing so allows the user to manage a plurality of electronic money IDs associated with mobile devices and cards using a single piece of point ID [0029-0031].

As per claims 9 and 11, claims 9 and 11 recites substantially similar limitations to those found in claim 2.  Therefor claims 9 and 11 are rejected under the same art and rationale as claim 2.  Further, Norihiko discloses a method [0053] and IC card [Abstract].

As per claim 3, Norihiko does not expressly disclose the following, Fujita, however discloses:
wherein in the balance display step, in a case where a first operation on the mobile terminal is executed, at least a part of the balance of the electronic money in the IC card is added to the balance of the electronic money in said another IC card, and to make the mobile terminal to display the balance of the electronic money in the IC card after the subtraction and the balance of the electronic money in said another IC card after the addition is executed. [0029], [0095-0096], [0137-0138], [0151-154], [0166] An information processing method according to the present invention is an information processing method, which is a process carried out by a computer for use in an information processing system having a function of communicating with a point managing device for managing accumulation and use of a point usable as an exchange value exchangeable with a predetermined product for each point ID information set for a user, which is an object to which the point is given, and a mobile terminal memorizing electronic money, which is electronic information representing an amount of currency value and transferring the currency value by increasing/decreasing the amount, having an electronic money processing function for executing a predetermined command to add/subtract the memorized amount of electronic money and being identifiable with electronic money function ID information set in association with the electronic money processing function, the information processing system having memorized therein an association between the point ID information and the electronic money function ID information and performing redeeming of a point managed with the memorized point ID information and electronic money memorized in a mobile terminal identified by electronic money function ID information, the computer includes program transmitting means, electronic money function ID information retrieving means, point ID information retrieving means… The user is able to access the point site through the user terminal device, and enter a user ID and a password which are set for him/herself to log in to the site…In addition, at the point site, it is possible to refer to the current balance of points or make a redeeming application for redeeming points being currently accumulated for VALUE… With the user information database 27, it is possible to specify the details of information processing performed for each electronic money member number, e.g., changes in the balance of VALUE, the current balance, whether any point has been issued or not, transaction dates and ID information of accessed electronic money terminals 8 in the IC card 9 and the mobile phone 7, which are identified by each electronic money member number…The services for the point members include providing point-related information such as accepting an inquiry about the current point balance and an application for redeeming of points for VALUE, and in addition, information related to points and VALUE (e.g., the redeeming rate from point to VALUE).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Norihiko with the ability to allow the user to transfer funds between IC cards linked to the user on their mobile device as taught by Fujita, doing so allows the user to manage a plurality of electronic money IDs associated with mobile devices and cards using a single piece of point ID [0029-0031].

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Norihiko in view of Fujita in view of Sakurai, et al. (US Patent Application Publication 20150012439), “Sakurai”.

As per claim 4, Norihiko does not expressly disclose the following, Sakurai, however discloses:
wherein in the balance display step, in a case where a second operation on the mobile terminal is executed, to make the server to transmit information regarding an instruction of making it impossible for said another IC card to execute the settlement is executed. [0041], [0075], [0250], [0271] The application section 26 also offers the function of checking the balance of electronic money and the record (log data) of deposit and withdrawal of electronic money from the electronic money function section 12 and displaying the balance of electronic money and the record (log data) of deposit and withdrawal of electronic money on the display by an entry operation performed by the user independently of an instruction from the electronic money server 2… As described above, in this embodiment, the electronic money server controls to lock on the electronic money function section of the portable terminal and to release from the lock in response to access from the lost portable terminal… When receiving the menu screen data, the second terminal 9 displays the menu screen on the display… As described above, according to this embodiment, when the portable terminal 7 is lost, since it is possible to turn off the negative flag of the electronic money function section 12 only by accessing the electronic money server 2 from the second terminal 9, sending information (in the embodiment, a user ID and a loss lock password) by which an electronic money ID can be identified, and making a loss lock request, the electronic money balance of the electronic money balance area 36c is brought into an unusable state with the original state thereof being maintained, which makes it possible to prevent easily unauthorized use by a third party.
Examiner notes that while Sakurai does not expressly disclose the instruction to lock the chip is in the balance display step, Sakurai does disclose, as shown above, displaying the balance and remotely locking the electronic money function (IC Chip) of a mobile phone.  One having ordinary skill in the art would have recognize that is merely integrating the steps together (providing the lock option in the balance display step) and an obvious design choice, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Norihiko with the ability to remotely locking the electronic money function (IC Chip) of a mobile phone as taught by Sakurai, doing so makes prevents unauthorized use of the funds if the phone is loss ([0041], [0075], [0250], [0271]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Norihiko in view of Tobita, et al. (US Patent Application Publication 20150178530), “Tobita”.

As per claim 7, Norihiko does not expressly disclose the following, Tobita, however discloses:
The non-transitory computer readable medium according to claim 1, wherein a card ID of the IC card and a user ID of a user of the IC card are the information read from the IC card, for each user, a database that indicates a relation among the user ID, the card ID, and a terminal ID of the mobile terminal is the information from the server, and in a case where a combination of, the card ID and the user ID contained in the information read from the IC card, and the terminal ID of the mobile terminal that has read the card ID and the user ID, is contained in the database, it is determined to make the settlement enabled state in the first determination processing step.  see fig. 3, [0050], [0064], [0081-0082], [0140] wherein Examiner interprets device data to be akin to the terminal ID, The information acquired by the information acquisition unit 120 includes a tag ID for uniquely identifying the IC tag 200 that the IC tag 200 retains, authentication information for authenticating the IC tag 200, and the like. The information acquisition unit 120 provides the authentication unit 130 with the authentication information for authenticating the IC tag 200, and provides the process execution unit 140 with the tag ID for uniquely identifying the IC tag 200… When reading the tag ID recorded in the IC tag 200, the system server 100 then requests device data that the terminal device 300 has from the terminal device 300 (Step S107). The terminal device 300 transmits the device data that the device has to the system server 100 in response to the request from the system server 100 (Step S108). Note that, when the terminal device 300 transmits the device data to the system server 100 in Step S108, information set or input in the terminal device 300 may also be transmitted to the system server 100. The information set or input in the terminal device 300 may be, for example, intrinsic information to the terminal device 300, information for identifying a service that the terminal device 300 intends to use, user information of the user who uses the terminal device 300 with respect to a service that the center server 400 provides, and the like. To be more specific, the information set or input in the terminal device 300 may be a user ID, a personal identification number (PIN), and the like input by the user of the terminal device 300 when an application has been activated in the terminal device 300 to receive a service that the center server 400 provides. In addition, the user ID input by the user of the terminal device 300 may include biometric information such as fingerprint information or vein information acquired by the sensor unit 315. The system server 100 can execute an authentication process with respect to the terminal device 300 with the process execution unit 140 using the information set or input in the terminal device 300 transmitted from the terminal device 300… The authentication information retaining unit 220 retains authentication information for authenticating the IC tag 200 over which the terminal device 300 has been held in the system server 100. The authentication information that the authentication information retaining unit 220 retains is authentication information for, for example, performing authentication in the system server 100. As the IC tag 200 provides the authentication information that the authentication information retaining unit 220 retains to the system server 100 via the terminal device 300, the IC tag 200 can be authenticated by the system server 100.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Norihiko with the ability to read the authentication information from the IC card as taught by Tobita, doing so allows the system to further authenticate whether the IC tag (card) has been properly registered by the operator and execute a process based on the received information [0051, 0082].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suzukake in view of Fujita.
As per claim 13, Suzukake does not expressly disclose the following, Fujita, however discloses:
further comprising a second IC card for use in the electronic money settlement, the second IC card being another IC card other than the first IC card, [0029], [0137-0138], [0151] wherein the point member number is akin to the user ID, the phone and card each have their own number, Hereinbelow, as the necessity arises, the electronic money member number memorized in the IC card 9 and the electronic money member number memorized in the mobile phone 7 are referred to as the electronic money member number (card) and the electronic money member number (mobile), respectively, to distinguish them from each other… In the case where a user uses an IC card 9, there is a point management number corresponding to the electronic money member number (card), and therefore, the user information database 27 manages them by linking them together… This links the electronic money member number (mobile) and the electronic money member number (card) with respect to the point member number, as shown in FIG. 5… Also, in the information processing device of the present invention, the associating means may be capable of associating a single piece of point ID information with a plurality of pieces of electronic money function ID information, and a mobile terminal to which electronic money obtained by redeeming a point managed with the single piece of point ID information is added may be selectable from mobile terminals identified with the plurality of pieces of electronic money function ID information associated with the single piece of point ID information.
wherein for each user, a database that indicates a relation among a user ID of the user of the IC card, a card ID of the IC card, and a terminal ID of the mobile terminal, is the information from the server, and [0029], [0137-0138], [0151] wherein the point member number is akin to the user ID, the phone and card each have their own number, Hereinbelow, as the necessity arises, the electronic money member number memorized in the IC card 9 and the electronic money member number memorized in the mobile phone 7 are referred to as the electronic money member number (card) and the electronic money member number (mobile), respectively, to distinguish them from each other… In the case where a user uses an IC card 9, there is a point management number corresponding to the electronic money member number (card), and therefore, the user information database 27 manages them by linking them together… This links the electronic money member number (mobile) and the electronic money member number (card) with respect to the point member number, as shown in FIG. 5… Also, in the information processing device of the present invention, the associating means may be capable of associating a single piece of point ID information with a plurality of pieces of electronic money function ID information, and a mobile terminal to which electronic money obtained by redeeming a point managed with the single piece of point ID information is added may be selectable from mobile terminals identified with the plurality of pieces of electronic money function ID information associated with the single piece of point ID information.
in a case where a combination of the card ID of the first IC card and the terminal ID of the first mobile terminal, and a combination of the card ID of the second IC card and the terminal ID of the second mobile terminal are set in the database to correspond to the user ID, balance information on the electronic money in the first IC card and balance information on the electronic money in the second IC card are displayed on the first mobile terminal. [0029], [0095-0096], [0137-0138], [0151-154], [0166] The user is able to access the point site through the user terminal device, and enter a user ID and a password which are set for him/herself to log in to the site…In addition, at the point site, it is possible to refer to the current balance of points or make a redeeming application for redeeming points being currently accumulated for VALUE… With the user information database 27, it is possible to specify the details of information processing performed for each electronic money member number, e.g., changes in the balance of VALUE, the current balance, whether any point has been issued or not, transaction dates and ID information of accessed electronic money terminals 8 in the IC card 9 and the mobile phone 7, which are identified by each electronic money member number…The services for the point members include providing point-related information such as accepting an inquiry about the current point balance and an application for redeeming of points for VALUE, and in addition, information related to points and VALUE (e.g., the redeeming rate from point to VALUE).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Suzukake with the ability to allow the user to retrieve balance information for other IC cards linked to the user on their mobile device as taught by Fujita, doing so allows the user to manage a plurality of electronic money IDs associated with mobile devices and cards using a single piece of point ID [0029-0031].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694


/GREGORY S CUNNINGHAM II/Examiner, Art Unit 3694